Title: To George Washington from Dulau d’Allemans, 15 January 1784
From: Dulau d’Allemans, Pierre-Marie, vicomte de
To: Washington, George



Monsieura
paris ce 15 Janvier 1784

L’armée americaine vient de donner aux troupes francoises, qui ont eu L’honneur de Luy etre associée sous vos ordrès, une marque flateuse de bienveillance et d’estime. C’est a vous Comme a notre Commun général que nous devons temoigner notre reconnoissance, Le regiment d’agénois dont Javois L’honneur detre Colonel en Second pendant Le siege d’yorck y sera particulierement sensible, Ce regiment a été asses heureux pour s’y trouver sous vos ordrès et Cooperer a cette glorieuse expédition, moy seul ai été privé de cet avantage employé ailleurs pour Le service du roy, j’etais pendant Ce temps embarqué pour joindre Mon regiment a votre armée: contrarie par les vents, Jetté a La Martinique, cette occassion precieuse m’echapa, mes regrets furent dautant plus vifs que Je perdais Celle de servir sous Les ordres dun grand homme, et L’espoir den être connu personnellement. Je me plaindrois cependant moins de La fortune si je puis obtenir de Votre excellence une marque destime que Jaurois Jespere merite sans le contre temps.
Comme Colonel du regiment Dagénois, J’aurois été honoré de Lordre de Cincinnatus. mon absence forcée, ne permet pas a Monsieur Le Comte de rochambeau de my associer sans Votre

aveu. Jose Madresser a votre excellence avec confiance, pour obtenir Cette grace, et vous prier de vouloir bien observer que Je ne dois pas être excepté de cette distinction accordée a mes Confreres Colonels, parce que dabord mon devoir, et ensuites des Contretemps malheureux mont retenu Loin de Mon regiment.
Je prie done votre excellence de vouloir bien me faire Le mêmê honneur qu’aux autres Colonels, et m’accorder La marque de fraternité Militaire, qui Les associe, aux braves officiers qui sous vos ordrès ont sauvé Leurs patrie, mon zele, et mes regrets, sont mes droits, ils apuyent ceux que Les services de mon regiment doivent vous paroitre me donner cette grace que J’attens, et que je demande avec confiance pourra seule me consoler de navoir pas été asses heureux pour navoir pas besoin de La demander. J’ay L’honneur Detre avec respect De Votre excellence Le très humble et très obeissent serviteur

Le vicomte Dulau D’allemanscolonel du regiment de saintonge ⟨infanteri⟩.


Monsieur Le chevalier de La Luzerne qui vous remmetra Ma Lettre Voudra bien vous interesser a ma démande, vous en representer La Justice, et me transmettre Votre réponse, et si vous voules bien me Le faire accorder Le diplome de Lordre de Cincinnatus.

